NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                  Submitted November 18, 2016 *
                                    Decided January 25, 2017

                                                Before

                        MICHAEL S. KANNE, Circuit Judge

                        ANN C. WILLIAMS, Circuit Judge

No. 16-3194

EAGLE COVE CAMP & CONFERENCE                            Appeal from the United States District
CENTER, INC., et al.,                                   Court for the Western District of
    Plaintiffs-Appellants,                              Wisconsin.

        v.                                              No. 10-cv-118-wmc

TOWN OF WOODBORO, WISCONSIN,                            William M. Conley,
et al.,                                                 Judge.
        Defendants-Appellees.

                                              ORDER
       In 2010, Appellants brought eleven causes of action against Appellees, ten federal
causes of action and one state cause of action. The district court granted Appellees
motion for summary judgment and dismissed with prejudice all ten federal causes of
action. The district court then declined to exercise supplemental jurisdiction over the
remaining state law cause of action and dismissed it without prejudice. We affirmed.


*
 This successive appeal has been submitted to a quorum of the original panel under Operating Procedure
6(b), Judge John D. Tinder having retired since the time of our original decision. See 28 U.S.C. § 46(d).
After examining the briefs and record, we have concluded that oral argument is unnecessary. Thus the
appeal is submitted on the briefs and record. See FED. R. APP. P. 34(a)(2).
No. 16-3194                                                                          Page 2

Eagle Cove Camp & Conference Ctr., Inc. v. Town of Woodboro, Wis., 734 F.3d 673 (7th Cir.
2013).
       Appellants filed this successive appeal challenging the district court’s denial of
their motion to vacate its original judgment. We find the district court’s reasoning in that
order persuasive and affirm the district court’s order on those grounds. Eagle Cove Camp
& Conference Ctr. Inc. v. Town of Woodboro, No. 10-cv-118-wmc, 2016 WL 6584687 (W.D.
Wis. Aug. 11, 2016).
      Additionally, Appellees moved to sanction Appellants under Federal Rule of
Appellate Procedure 38 for raising frivolous claims on appeal. We exercise our discretion
to deny that motion.